DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed March 26th, 2021, with respect to drawing objections have been fully considered and are persuasive, except for the drawing objection recited in Para 2 of the previous non-final rejection.  Reference numbers 30 in Fig 2 and L/U State in Fig 9 are present in the figures but are not mentioned in the description.  These drawing objections have been discussed in an interview with the attorney of record, David Vaughan, registration number 73,726, on April 1st.  An examiner’s amendment follows below with the agreed upon changes to the specification and drawings, which will overcome the remaining objections to the drawings.  All of the drawing objections have been withdrawn. 
Applicant’s arguments, see page 11, filed March 26th 2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments, see page 12, filed March 26th 2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, David Vaughan 73,726, on April 1st.
The application has been amended as follows: 

Paragraph [0028.1] of the specification has been amended to recite “When the Gx asymptotic control is started at time t3 and VSP falls below VSPfce at time //t4//, the clutch 2 is first disengaged (see the curve “L/U STATE” in Figure 9). Thus, it is possible to prevent the torque fluctuation accompanying the engine restart from being transmitted to the drive wheels 10.”
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 2 has been modified to remove reference character 30.  The agreed upon drawing sheet follows below:

    PNG
    media_image1.png
    937
    664
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, it is noted that in the Non-Final Rejection of February 23rd, 2021 that claim 1 was indicated as allowable subject matter, upon overcoming 112(b) rejections set forth in that action.  The 112(b) rejections have been overcome in the amended claims, and no additional references have been founded by the examiner during an updated search, so the content of claim 1 remains as allowable subject matter.  
In regards to claim 2, the claim is dependent upon claim 1 and is therefore allowable subject matter.  
In regards to claim 4, the claim recites some analogous limitations to that of claim 1, and is therefore allowable subject matter on the same premise.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/5/2021